   Case: 3:18-cv-50040 Document #: 254 Filed: 12/10/20 Page 1 of 5 PageID #:2256




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Patrick Pursley,                               )
                                               )
               Plaintiff,                      )
                                               )               Case No. 18 CV 50040
       v.                                      )
                                               )               Magistrate Judge Lisa A. Jensen
City of Rockford, et. al.,                     )
                                               )
               Defendants.                     )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff filed a motion to quash the Illinois State Police (“ISP”) Defendants' more
particularized subpoena seeking Plaintiff's recorded telephone calls. Defendants filed their
response. For the following reasons, Plaintiff’s motion is denied.

                                        I. BACKGROUND

        Plaintiff’s underlying complaint alleges that he spent twenty-three years in prison for a
murder he did not commit. Specifically, Plaintiff alleges that various Rockford police officers
obtained a false statement implicating Plaintiff in a murder and that the ISP crime lab forensic
scientists fabricated evidence that linked Plaintiff’s handgun to the murder. In April 1994, Plaintiff
was found guilty of first-degree murder by a jury and sentenced to natural life without parole.
Plaintiff was incarcerated for the next twenty-three years. After an independent ballistics test
concluded that neither the bullets nor the casings recovered at the crime scene matched Plaintiff’s
handgun, Plaintiff’s motion for a new trial was granted. Plaintiff was released from prison on April
13, 2017. At his second trial for murder, Plaintiff was acquitted of all charges. Thereafter, Plaintiff
brought this civil action alleging various constitutional rights violations and state law claims. Dkt.
100.

        In January 2020, the ISP Defendants issued a subpoena to the Illinois Department of
Corrections (“IDOC”) seeking all recorded telephone phone calls made or received by Plaintiff
from 2013 through 2019. Dkt. 166-2. Plaintiff moved to quash the subpoena under Federal Rules
of Civil Procedure 26 and 45, arguing that the subpoena sought telephone calls protected by
attorney-client privilege and sought information not relevant to the issues in the case. This Court
granted Plaintiff’s motion to quash based primarily on the overbreadth of the subpoena. This Court
ruled, however, that the requested telephone calls were not protected by the attorney-client
privilege because Plaintiff knew he was speaking on a recorded line at the time he communicated




                                                   1
    Case: 3:18-cv-50040 Document #: 254 Filed: 12/10/20 Page 2 of 5 PageID #:2257




with his attorneys and, thus, waived the privilege. The Court concluded that Defendants could file
a motion for leave to serve a more particularized subpoena consistent with the Court’s opinion. 1

       Thereafter, the ISP Defendants filed a motion for leave to serve a more particularized
subpoena limited to recorded conversations from 2013 through 2017 between Plaintiff and his
attorneys and for that same time period all conversations with Plaintiff’s son. Dkt. 235. The Court
granted Defendants leave to issue the subpoena at a motion hearing on November 2, 2020. At that
hearing, Plaintiff’s counsel stated that Plaintiff’s former attorneys may seek to object to the
subpoena based on attorney work product privilege and the Court indicated that any motion to
quash should be filed within 21 days. Defendants served the subpoena the same day. Dkt. 239-1.
On November 23, 2020, Plaintiff filed this motion to quash.

                                           II. DISCUSSION

        Under Federal Rule of Civil Procedure 45(a), a party may issue a subpoena to command
production of documents or other tangible material in a person's possession or control. Fed. R. Civ.
P. 45(a). The scope and limits of production under a subpoena are the same as the scope for
discovery generally under Rule 26, which states that parties may “obtain discovery regarding any
nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs
of the case.” Fed. R. Civ. P. 26(b)(1). Rule 45 provides that “the court for the district where
compliance is required must quash or modify the subpoena that . . . requires disclosure of
privileged or other protected matter, if no exception or waiver applies; or . . . subjects a person to
undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iii-iv).

        In addition, this Court has previously ruled that Plaintiff has a privacy interest in his
recorded phone calls. In determining whether to quash a third-party subpoena based upon a party’s
privacy interests, courts weigh the relevance of the information against the strength of the privacy
interest. See, e.g., Simon v. Nw. Univ., No. 15-cv-1433, 2017 WL 66818, at *3 (N.D. Ill. Jan. 6,
2017); Coleman v. City of Peoria, No. 15-CV-1100, 2016 WL 3974005, at *3-4 (C.D. Ill. July 22,
2016). Moreover, a court must always consider the relevance of the subpoenaed material when
determining if a subpoena should be quashed. See Third Degree Films, Inc. v. Does 1-2010, No.
4:11 MC 2, 2011 WL 4759283, at *1 (N.D. Ind. Oct. 6, 2011) (“However, implicit in the rule is
the requirement that a subpoena seek relevant information.”); Stock v. Integrated Health Plan, Inc.,
241 F.R.D. 618, 621 (S.D. Ill. 2007) (“Although the Seventh Circuit Court of Appeals has not
explicitly ruled that district courts may quash or modify a subpoena for seeking information
irrelevant to the merits of a case, it has long recognized that the courts have ‘wide discretion’ in
limiting the scope of discovery to topics of ultimate relevance.”) (collecting cases).

       Plaintiff asserts that Defendants have issued another overly broad subpoena. He argues that
Defendants have not made a showing that all of the recordings of telephone calls between Plaintiff
and his attorneys contain evidence relevant to the litigation.2 Plaintiff concedes that some of the

1
  This is a very brief summary of this Court’s previous ruling, which can be found at Pursley v. City of
Rockford, No. 18 CV 50040, 2020 WL 1433827 (N.D. Ill. Mar. 24, 2020), opinion adopted, No. 18 CV
50040, 2020 WL 4815946 (N.D. Ill. Aug. 19, 2020).
2
  Plaintiff does not object to the portion of the subpoena seeking recorded telephone calls between
Plaintiff and his son.
                                                    2
   Case: 3:18-cv-50040 Document #: 254 Filed: 12/10/20 Page 3 of 5 PageID #:2258




calls likely contain relevant discussion, but contends that the other nonrelevant topics that he
discussed with his attorneys are entitled to some amount of privacy. Plaintiff further emphasizes
that many of the calls are not relevant because they do not go to any of the claims or defenses in
this case. Plaintiff also maintains that the attorneys are listed in his Rule 26(a)(1) disclosures as
witnesses who may have knowledge about precise topics, which should make only the calls about
those specific topics discoverable.

        Plaintiff next proposes a solution to the subpoena’s alleged overbreadth. Plaintiff asserts
that the Court can set parameters for evaluation of relevance and order Plaintiff’s counsel to review
the responsive recordings and produce those that are discoverable. Plaintiff accordingly requests
that this Court quash the subpoena or modify it to seek only those calls about Plaintiff’s criminal
cases, postconviction proceedings, ballistics testing, and civil allegations.

        Defendants set forth three reasons why Plaintiff’s motion to quash should be denied.
Defendants first argue that Plaintiff failed to make a timely objection to the relevance of the
attorney-client calls. Defendants assert that Plaintiff’s overdue objection has caused delay and
sparked unnecessary litigation. Defendants also contend that Plaintiff failed to bring any relevance
concerns to the Court’s attention at the motion hearing, even after being explicitly asked by the
Court if he had any objection to the subpoena. Defendants argue that, as a result of the failure to
raise any issue regarding the relevance of the calls, Plaintiff deprived them of the opportunity to
address the issue prior to serving the subpoena.

        Second, Defendants argue that their subpoena does seek relevant information. They point
out that Plaintiff seeks to impose an impossible burden of showing that all of the calls are likely to
be relevant to the litigation. Defendants refer to several cases from this district supporting the
notion that relevant evidence is often found in attorney-client communications. Defendants assert
that the mere fact that incidental, irrelevant information may also be included does not affect a
subpoena seeking relevant information. Defendants also contend that Plaintiff has not identified
any privacy interest that could justify withholding even an irrelevant telephone call.

        Finally, Defendants assert that Plaintiff’s proposal contravenes Rule 45. They argue that,
under the Rule, they have the right to directly receive all documents from a third party in response
to a subpoena. Defendants further contend that implementing Plaintiff’s proposal would result in
further disputes and potentially significant delays. Defendants conclude that, should the Court
consider the proposal, it should be the Court that conducts the review rather than Plaintiff.

        The Court concludes, as an initial matter, that Defendants have demonstrated the relevance
of the telephone calls between Plaintiff and his attorneys. Attorney-client communications are
likely to be relevant and probative. See Simon v. Nw. Univ., No. 15-cv-1433, 2017 WL 66818, at
*6 (N.D. Ill. Jan. 6, 2017) (recorded calls with attorneys likely to be relevant and highly probative).
See also Cage v. Harper, No. 17-CV-7621, 2019 WL 6911967, *2 (N.D. Ill. Dec. 19, 2019);
Patrick v. City of Chicago, 154 F. Supp. 3d 705, 710 (N.D. Ill. 2015). Additionally, the attorneys
with whom Plaintiff had the recorded phone calls were listed as witnesses by Plaintiff in his Rule
26(a)(1) disclosures. Pl.’s Mot. at 6, Dkt. 246.




                                                  3
   Case: 3:18-cv-50040 Document #: 254 Filed: 12/10/20 Page 4 of 5 PageID #:2259




        Plaintiff concedes that some of the calls contain relevant information but asserts that many
do not. He points to declarations from two of his attorneys as support for the proposition that many
of the calls do not contain relevant information. The Court finds two errors in this argument. First,
Plaintiff fails to adequately account for potentially relevant content in the recordings. Plaintiff’s
black or white characterization of the telephone calls with his attorneys is inconsistent with the
attorneys’ own declarations wherein they state that that they spoke about Plaintiff’s case and
unrelated topics, often during the same telephone calls. Dkts. 246-2, ¶ 4; 246-3, ¶ 4. Additionally,
the attorneys’ declarations indicate that they also discussed such topics as Plaintiff’s health and
well-being and the conditions of his confinement. Dkts. 246-2, ¶ 5; 246-3, ¶ 5. Although Plaintiff
does not include these in his list of relevant discussion topics, Dkt. 246 at 5, Defendants correctly
argue that these topics may be relevant to Plaintiff’s damages claims.

        Second, the Court agrees with Defendants that the fact that the recordings may include
some incidental and irrelevant information does not support quashing the subpoena. The fact that
a document responsive to a discovery request contains relevant and responsive information
alongside irrelevant and non-responsive information does not impact the document’s
discoverability. Bell v. Pension Comm. of ATH Co., LLC, 330 F.R.D. 517, 522 (S.D. Ind. 2018).
Moreover, what is considered relevant or irrelevant is often a matter of judgment, and irrelevant
information within a document containing relevant information may be useful and provide context
for the relevant information. See U.S. Equal Employment Opportunity Comm'n v. Dolgencorp,
LLC, No. 13-CV-04307, 2015 WL 2148394, at *2 (N.D. Ill. May 5, 2015); Cox v. Sherman Capital
LLC, No. 112CV01654TWPMJD, 2016 WL 397607 (S.D. Ind. Feb. 2, 2016), modified on
reconsideration, No. 112CV01654TWPMJD, 2016 WL 7975817 (S.D. Ind. Feb. 5, 2016).
Furthermore, the Court finds persuasive that Defendants have significantly narrowed their request
from over 3,000 telephone calls requested in their first subpoena to under 200 calls in the present
subpoena. See Simon, 2017 WL 66818, at *6 (finding that narrowing the recorded calls to only
those with the plaintiff’s counsel and their investigators did not suffer from the “broad, non-
particularized nature” of the defendant’s original request).

        Having found that the requested recordings are relevant, the Court next must balance the
burden of compliance on Plaintiff’s privacy interests against the benefit of production of the
material sought. See Simon, 2017 WL 66818, at *3. The Court finds two cases instructive. In
Coleman v. City of Peoria, the court determined that the impact on the plaintiff’s and the third
party’s privacy interests was less than a private citizen making phone calls at home because they
were aware that the calls were being recorded and, ultimately, concluded that their lessened privacy
interests were insufficient to quash the subpoenas. Coleman, 2016 WL 3974005, at *4. Similarly,
in Simon v. Nw. Univ., the court found that, while the initial subpoena was too broadly framed,
narrowing the request to only calls with the plaintiff’s counsel made the request appropriate, given
the plaintiff’s lack of privacy interest in the calls and the likely relevance and high probative value
of the calls. Simon, 2017 WL 66818, at *6.

       Here, the Court finds that the benefit of production of the recorded telephone calls sought
outweighs Plaintiff’s limited privacy interests. As explained above, the recordings of the telephone
calls between Plaintiff and his attorneys are likely to be relevant and highly probative, and
Defendants have narrowed their request appropriately in accordance with this Court’s prior ruling.



                                                  4
  Case: 3:18-cv-50040 Document #: 254 Filed: 12/10/20 Page 5 of 5 PageID #:2260




                                    III. CONCLUSION

      For the foregoing reasons, the Court denies Plaintiff’s motion to quash.



Date: December 10, 2020                            _________________________
                                                   Lisa A. Jensen
                                                   United States Magistrate Judge




                                               5
